Citation Nr: 1501088	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the reduction of the disability evaluation for the Veteran's left knee strain from 10 percent to noncompensable effective as of July 13, 2012, was proper.  

2.  Entitlement to a compensable disability rating under the provisions of 38 C.F.R. § 3.324.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left knee strain.  

4.  Entitlement to a compensable disability evaluation for the Veteran's left (minor) elbow musculoligamentous strain for the period prior to February 12, 2010.  

5.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left (minor) elbow musculoligamentous strain for the period on and after January 28, 2012.  

6.  Entitlement to an effective date prior to January 28, 2012, for the award of service connection for coccygeal strain.  
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1987 to July 1987; from April 2002 to August 2002; from April 2003 to June 2004; from August 2005 to December 2006; and from January 2011 to January 2012.  He has additional periods of duty with the Army National Guard.  The Veteran served in Iraq and was awarded the Combat Action Ribbon.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Lincoln, Nebraska, Regional Office (RO) which, in pertinent part, denied a compensable disability rating under the provisions of 38 C.F.R. § 3.324.  In July 2008, the RO denied service connection for posttraumatic stress disorder (PTSD).  In March 2010, the RO established service connection for left (minor) elbow musculoligamentous strain and assigned a noncompensable evaluation for the period from April 9, 2008, to February 11, 2010, and a 10 percent evaluation for the period on and after February 12, 2010, for that disability.  In January 2011, the Veteran returned to active service.  Payment of the Veteran's VA disability compensation was subsequently terminated during his period of active service from January 2011 to January 2012.  In July 2011, the Board, in pertinent part, remanded the issues of service connection for a psychiatric disorder to include PTSD and a compensable disability rating under the provisions of 38 C.F.R. § 3.324 to the RO for additional action.  

In April 2012, the RO, in pertinent part, established service connection for coccygeal strain; assigned a 10 percent evaluation for that disability; effectuated the award as of January 28, 2012; reduced the evaluation for the Veteran's left knee strain from 10 percent to noncompensable; and effectuated the reduction as of July 13, 2012.  In September 2012, the RO, in pertinent part, granted service connection for PTSD; assigned a 30 percent evaluation for that disability; and effectuated the award as of April 9, 2008.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issues of an evaluation in excess of 10 percent for the Veteran's left knee strain; a compensable evaluation for the period prior to February 12, 2010, and an evaluation in excess of 10 percent for the period on and after January 28, 2012, for the Veteran's left (minor) elbow musculoligamentous strain; and an effective date prior to January 28, 2012, for the award of service connection for coccygeal strain are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The evidence of record at the time of the August 2012 reduction action did not establish material improvement of the Veteran's left knee strain.  

2.  Service connection is currently in effect for PTSD evaluated as 30 percent; left (minor) elbow musculoligamentous strain evaluated as 10 percent disabling; coccygeal strain evaluated as 10 percent disabling; left knee strain evaluated as 10 percent disabling; tinnitus evaluated as 10 percent disabling; right (major) elbow musculoligamentous strain and ligamentous repair residuals evaluated as noncompensable; epididymitis with testicular pain evaluated as noncompensable; and bilateral hearing loss evaluated as noncompensable.  



CONCLUSIONS OF LAW

1.  The reduction of the evaluation for the Veteran's left knee strain from 10 percent to noncompensable effective as of July 13, 2012, was improper.  38 C.F.R. § 3.344 (2014).  

2.  A compensable disability rating under the provisions of 38 C.F.R. § 3.324 may not be assigned.  38 C.F.R. § 3.324 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board determines that the reduction of the evaluation of the Veteran's left knee strain from 10 percent to noncompensable effective as of July 13, 2012, was improper.  Therefore, the Board concludes that a discussion of VA's duty to notify and to assist as to that issue is not necessary.  

The Court has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In addressing the issue of entitlement to a compensable disability rating under the provisions of 38 C.F.R. § 3.324, the facts are not in dispute.  Resolution of the Veteran's appeal is solely dependent on whether or not the Veteran is in receipt of a compensable evaluation for his service-connected disabilities.  As will be shown below, the Board finds that a compensable disability rating under the provisions of 38 C.F.R. § 3.324 may not be assigned.  As no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  


II.  Reduction of the Evaluation for the Veteran's Left Knee Disability

The Veteran contends that the reduction of the evaluation for his left knee strain from 10 percent to noncompensable effective as of July 13, 2012, was improper as his service-connected disability had not improved but rather had significantly worsened in severity.  

The report of a May 2009 VA joint examination states that the Veteran was diagnosed with left knee strain manifested by a range of motion of the joint from 0 to 130 degrees with tenderness at 5 degrees of extension and 120 degrees of flexion.  In June 2009, the RO established service connection for left knee strain; assigned a 10 percent evaluation; and effectuated the award as of April 24, 2009.  

The report of a July 2012 VA joints examination conveys that the Veteran complained of worsening left knee symptoms including pain, snapping, popping, grinding and some locking.  He reported that his left knee symptoms were exacerbated by weight-bearing activity and twisting and turning of the knee and prevented him from standing for more than 15 minutes.  The Veteran stated that he used a left knee brace/wrap and was employed as a truck driver.  On examination of the left knee, the Veteran exhibited a range of motion of 0 to 130 degrees and no joint instability.  The Veteran was diagnosed with left knee strain.  The examiner commented that: "when he is in a flare of his left knee pain, the left knee pain is so severe that he is significantly limited in [the] ability to ambulate;" "he has to immediately get a brace on the left knee otherwise before long he has difficulty even walking;" and his left knee disorder made it difficult to load or unload a truck.  
In August 2012, the RO reduced the evaluation for the Veteran's left knee strain from 10 percent to noncompensable and effectuated the reduction as of July 13, 2012.  The RO clarified that: the evaluation of the Veteran's left knee disability was being reduced "because evidence shows that this condition has improved;" "we have assigned a noncompensable evaluation for your knee condition based on a diagnosed disability with no compensable symptoms;" and "the 0 percent evaluation is effective July 13, 2012, the day your VA examination showed that this condition had improved."  

The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  Where an evaluation has been in effect for less than five years, the service-connected disorder has not become stabilized, and/or the disability is likely to improve, an evaluation may be reduced based upon "reexaminations disclosing improvement, physical or mental," of the disability.  38 C.F.R. § 3.344(c).  

The Court has clarified that: 

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  

The July 2012 VA joints examination findings neither reflect that a sustained improvement in the Veteran's left knee strain had actually occurred nor show an improvement in the Veteran's ability "to function under the ordinary conditions of life and work."  As noted above, at the time of the July 2012 VA examination, the Veteran reported worsening left knee symptoms and limitation of his ability to both ambulate and to perform his duties as a truck driver.  The VA examiner reported that the Veteran experienced left knee pain flare up "so severe that he is significantly limited in [the] ability to ambulate."  The RO did not specifically identify any sustained improvement of the Veteran's left knee strain.  Indeed, the RO noted only that the Veteran did not currently meet the criteria for a compensable evaluation under the provisions of 38 C.F.R. § 4.71a.  This is the defect identified by the Court in Brown.  

In the absence of any specific and objective findings of material improvement of the Veteran's disability, the Board concludes that the reduction of the evaluation for the Veteran's left knee strain from 10 percent to noncompensable effective as of July 13, 2012, was improper.  38 C.F.R. § 3.344(c).  


III.  38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the 1945 Schedule for Rating Disabilities, the AOJ is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.  

Service connection is currently in effect for PTSD evaluated as 30 percent; left (minor) elbow musculoligamentous strain evaluated as 10 percent disabling; coccygeal strain evaluated as 10 percent disabling; left knee strain evaluated as 10 percent disabling; tinnitus evaluated as 10 percent disabling; right (major) elbow musculoligamentous strain and ligamentous repair residuals evaluated as noncompensable; epididymitis with testicular pain evaluated as noncompensable; and bilateral hearing loss evaluated as noncompensable.  

The Veteran has been assigned multiple compensable evaluations for his service-connected disabilities.  Therefore, a compensable disability rating under the provisions of 38 C.F.R. § 3.324 may not be assigned.  38 C.F.R. § 3.324.  
In reviewing a comparable factual scenario, the Court has held that where the law and not the evidence is dispositive of a veteran's claim, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet App 426, 430 (1994).  Therefore, the benefit sought on appeal is denied.  


ORDER

The reduction of the evaluation for the Veteran's left knee strain from 10 percent to noncompensable effective as of July 13, 2012, was improper.  

A compensable disability rating under the provisions of 38 C.F.R. § 3.324 is denied.  


REMAND

In light of the Board's determination above that the reduction of the evaluation for the Veteran's left knee strain from 10 to noncompensable effective as of July 13, 2012, was improper, the issue of an evaluation in excess of 10 percent for his left knee strain should be readjudicated.  

In January 2014, additional relevant was received into the record.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) invalidated the regulations which empowered the Board to consider additional evidence in the first instance.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  In November 2014, the Board informed the Veteran of his right to waive RO review of the additional evidence.  The Veteran did not subsequently waive RO review of the additional evidence.  

The report of a January 2014 VA psychiatric examination states that the Veteran was "is in his 28th year with Army National Guard."  An October 2014 VA letter to the Veteran indicates that he "received 67days of drill pay during Fiscal Year (FY) 2013."  Service treatment records associated with the Veteran's periods of duty with the Army National Guard after January 2012 have not been associated with the record.  VA clinical documentation dated after May 2013 is not of record.  

In the Veteran's October 2012 notice of disagreement (NOD), the Veteran's attorney advances that "sometimes the [left knee] pain gets so bad that [the Veteran] cannot walk on it" and the "Veteran stated that his VA doctor told him that he would always have problems with his knee and that it was just going to get worse."  Clinical documentation of the cited VA physician's statement and treatment provided to the Veteran after May 2013 is not of record.  

VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the statements as to the Veteran's worsening left knee pain which prevented him from walking, the Board finds that an additional VA knee evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his left knee strain and left elbow musculoligamentous strain after May 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that (1) it verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the Army National Guard and (2) forward all available service personnel records associated with such duty for incorporation into the record.  

3.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after May 2013.  

4.  Schedule the Veteran for the VA knee evaluation in order to determine the nature and severity of his left knee strain.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's left knee strain upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


